Title: To George Washington from Lieutenant Andrew Lee, 14 June 1780
From: Lee, Andrew
To: Washington, George



Sir
Camp June 14th 1780

I beg leave to Call your Excellency’s attention one moment to my particular Situation, I was appointed a second Lieutenant in Coll Hazens Regiment in November 1776 from which time I was Mustered paid and did duty as Such at which time I was unfortunate enough to be made prisoner upon Staten Island the Relative Rank of the Subaltern officers was not Settled untill the Close of the Campaign, when Several officers who had appointments of Second Lieutenants of the Same date with myself were promoted to the Rank of first Lieutenant and two Gentlemen Messieurs Stewart & Walden who were Serjeants in the Regiment when I did duty as before mentioned were promoted Over me I beg your Excellency would point out a method by which I may have an opportunity to Convince the world that however meritorious those Gentlemen might Have been it was not demerit in me that occasioned Such preference and also that I may hold that Rank In the Regiment wherein I think myself Justly Intitled to. I am with the greatest Respect your Excellency’s most obedient & Hbe Servant

Andrew Lee Lieut. in Coll Hazens Regiment

